This suit results from the same accident considered by us in Blanchard v. New Orleans Public Service, Inc., La. App.,25 So.2d 741. These cases were consolidated below for the purpose of trial and, in this Court, for the purpose of argument. The plaintiff, Miss Margavio, was a passenger in the bus which collided with the street car, as was Miss Blanchard, the plaintiff in the other case.
For the reasons assigned in the Blanchard case, we find the bus driver to be solely responsible for the injuries suffered by plaintiff. There is a stipulation in the record to the effect that should the Court determine that Miss Margavio was entitled to a judgment the amount of damages due her should be $400. It is also stipulated that there should be a judgment in favor of the Board of Administrators of the Charity Hospital, in the sum of $9.50. There was judgment below in accordance with these stipulations, consequently, and
For the reasons assigned in Blanchard v. New Orleans Public Service, Inc., La. App., 25 So.2d 741, the judgment appealed from is affirmed.
Affirmed.